UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 000-50820 FIRST CLOVER LEAF FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-4797391 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6814 Goshen Road, Edwardsville, IL (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (618) 656-6122 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding August 11, 2011 Common Stock, par value $.10 per share FIRST CLOVER LEAF FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2011 INDEX PAGE NO. PART I - Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 47 PART II - Other Information Item 1.Legal Proceedings 48 Item 1A.Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.[Reserved] 48 Item 5.Other Information 48 Item 6.Exhibits 49 Signatures 50 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Balance Sheets (Unaudited) June30, December31, Assets Cash and due from banks $ $ Interest-earning deposits Federal funds sold Total cash and cash equivalents Interest-earning time deposits Securities available for sale Federal Home Loan Bank stock Loans, net of allowance for loan losses of $4,819,872 and $5,728,395 at June 30, 2011 and December 31, 2010, respectively Property and equipment, net Goodwill Core deposit intangible Foreclosed assets Mortgage servicing rights Accrued interest receivable Prepaid Federal Deposit Insurance Corporation insurance premiums Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Deposits: Non-interest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock, $.10 par value, 10,000,000 shares authorized, no shares issued - - Common stock, $.10 par value, 20,000,000 shares authorized, 7,864,121 and 7,887,702 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned Employee Stock Ownership Plan shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest and dividend income: Interest and fees on loans $ Securities: Taxable interest income Non-taxable interest income Federal Home Loan Bank dividends - - Interest-earning deposits, federal funds sold, and other Totalinterest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Totalinterest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Service fees on deposit accounts Other service charges and fees Loan servicing fees Gain on sale or call of securities Gain on sale of loans Other ) ) Other expenses: Compensation and employee benefits Occupancy expense Data processing services Director fees Professional fees Federal Deposit Insurance Corporation insurance premiums Real estate owned expense Amortization of core deposit intangible Amortization of mortgage servicing rights Other Income before income taxes Income tax expense Net income $ Basic and diluted earnings per share (see Note 6) $ Dividends per share $ See Notes to Consolidated Financial Statements. 4 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net income $ Other comprehensive income: Unrealized gains on securities arising during the period, net of tax Reclassification adjustment for realized gains included in income, net of tax ) Comprehensive income $ See Notes to Consolidated Financial Statements. 5 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization (accretion) of: Deferred loan origination costs, net Premiums and discounts on securities ) Core deposit intangible Mortgage servicing rights Amortization of fair value adjustments on: Loans ) ) Time deposits ) ) Federal Home Loan Bank advances ) Subordinated debt Investment securities ) ) Property and equipment Provision for loan losses Depreciation ESOP expense Gain on sale or call of securities available for sale ) ) Gain on sale of loans ) ) Loss on sale of property and equipment - Loss on sale of foreclosed assets Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Change in assets and liabilities: Decrease in prepaid Federal Deposit Insurance Corporation insurance premiums Decrease (increase) in accrued interest receivable ) Increase in mortgage servicing rights ) ) Decrease (increase) in other assets ) Decrease in accrued interest payable ) ) Increase (decrease) in other liabilities ) Net cash flows provided by operating activities Cash Flows from Investing Activities Purchase of interest-earning time deposits ) ) Available for sale securities: Purchases ) ) Proceeds from calls, maturities, and paydowns Proceeds from sales Decrease in loans Purchase of property and equipment ) ) Proceeds from the sale of foreclosed assets Net cash flows provided by (used in) investing activities ) (Continued) 6 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Statements of Cash Flows (Continued) (Unaudited) Six Months Ended June 30, Cash Flows from Financing Activities Net decrease in deposit accounts $ ) $ ) Net increase in securities sold under agreements to repurchase Repayments of Federal Home Loan Bank advances - ) Repurchase of common stock ) ) Cash dividends paid ) ) Net cash flows used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Schedule of Noncash Investing Activities Assets acquired in settlement of loans $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income taxes, net of refunds See Notes to Consolidated Financial Statements. 7 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Note 1.Summary of Significant Accounting Policies The information contained in the accompanying consolidated financial statements is unaudited.In the opinion of management, the consolidated financial statements contain all adjustments necessary for a fair statement of the results of operations for the interim periods. All such adjustments are of a normal recurring nature.Any differences appearing between the numbers presented in the financial statements and management’s discussion and analysis are due to rounding.The results of operations for the interim periods are not necessarily indicative of the results which may be expected for the entire fiscal year.These consolidated financial statements should be read in conjunction with the consolidated financial statements of First Clover Leaf Financial Corp. (the “Company” or “First Clover Leaf”) for the year ended December 31, 2010 contained in the 2010 Annual Report to Stockholders that is filed as Exhibit 13 to the Company’s Annual Report on Form 10-K.Accordingly, footnote disclosures which would substantially duplicate the disclosures in the audited consolidated financial statements have been omitted. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, as well as the reported amounts of income and expenses during the reported periods.Actual results could differ from those estimates. The Company is a Maryland corporation that was incorporated in March 2006 as the successor corporation to First Federal Financial Services, Inc., in connection with the July 2006 “second-step” conversion of First Federal Financial Services, MHC and the simultaneous acquisition of Clover Leaf Financial Corp. and its wholly owned savings bank subsidiary, Clover Leaf Bank.The accompanying interim consolidated financial statements include the accounts of the Company, its wholly owned subsidiary, First Clover Leaf Bank (the “Bank”) and its wholly owned subsidiary, Clover Leaf Financial Services.First Clover Leaf’s common stock is traded on the NASDAQ Capital Market under the symbol “FCLF.” Recent accounting pronouncements:The following accounting standards were recently issued relating to the financial services industry: In July 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-20, Receivables (Topic 310):Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.ASU 2010-20 amended prior guidance to provide a greater level of disaggregated information about the credit quality of loans and leases and the Allowance for Loan and Lease Losses (the “Allowance”).The new authoritative guidance also requires additional disclosures related to credit quality indicators, past due information, and information related to loans modified in a troubled debt restructuring.The new authoritative guidance amends only the disclosure requirements for loans and leases and the Allowance.The Company adopted the period end disclosure provisions of this new authoritative guidance in the reporting period ending December 31, 2010.Adoption of the new guidance did not have an impact on the Company’s statements of income and financial condition.The Company adopted the disclosure provisions of the new authoritative guidance about activity that occurs during a reporting period on January 1, 2011; the adoption did not have an impact on the Company’s statements of income and financial condition.The disclosures related to loans modified in a troubled debt restructuring will be effective for the reporting periods beginning after June 15, 2011 and is not expected to have a material impact on the Company’s statements of income and financial condition. 8 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Note 1.Summary of Significant Accounting Policies (Continued) In April 2011, the FASB issued ASU 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.The provisions of ASU 2011-02 provide additional guidance related to determining whether a creditor has granted a concession, including factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibits creditors from using the borrower’s effective rate test to evaluate whether a concession has been granted to the borrower, and adds factors for creditors to use in determining whether a borrower is experiencing financial difficulties.The provisions of ASU 2011-02 are effective for the interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption.The Company is currently evaluating the provisions of ASU 2011-02 for their effect on the Company’s financial statements. In May2011, the FASB issued ASU No.2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The provisions of ASU 2011-04 amend FASB ASC Topic 820, clarify the Board’s intent regarding application of existing fair value measurement guidance, and revise certain measurement and disclosure requirements to achieve convergence of U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments clarify the FASB’s intent about the application of the highest-and-best-use and valuation premise and with respect to the measurement of fair value of an instrument classified as equity. The amendment also expands the information required to be disclosed with respect to fair value measurements categorized in Level 3 fair value measurements and the items not measured at fair value but for which fair value must be disclosed. The provisions of ASU 2011-04 are effective for the Company’s first reporting period beginning on January 1, 2012, with early adoption not permitted. The Company is in the process of evaluating the impact of adoption of ASU 2011-04 and does not expect it to have a material impact on the Company’s financial statements. In June2011, the FASB issued ASU No.2011-05, Presentation of Comprehensive Income. The provisions of ASU 2011-05 amend FASB ASC Topic 220 “Comprehensive Income” to eliminate the current option to present the components of other comprehensive income in the statement of changes in equity, and require the presentation of net income and other comprehensive income (and their respective components) either in a single continuous statement or in two separate but consecutive statements. The amendments do not alter any current recognition or measurement requirements with respect to items of other comprehensive income. The provisions of ASU 2011-05 are effective for the Company’s first reporting period beginning on January 1, 2012, with early adoption permitted. The Company is in the process of evaluating the impact of adoption of ASU 2011-05 and does not expect it to have a material impact on the Company’s financial statements. Reclassifications:Certain reclassifications have been made to the balances, with no effect on net income or total stockholders’ equity, for the three and six months ended June 30, 2010 and as of December 31, 2010, to be consistent with the classifications adopted as of and for the three and six months ended June 30, 2011. 9 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Note 2.Securities The amortized cost and fair values of securities available for sale, with gross unrealized gains and losses, are summarized as follows: June 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Fair Value Investment Securities: U.S. government agency obligations $ $ $ ) $ Corporate bonds ) State and municipal securities ) Other securities - - Mortgage-backed securities ) Total Investment Securities available for sale $ $ $ ) $ December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Fair Value Investment Securities: U.S. government agency obligations $ $ $ ) $ Corporate bonds ) State and municipal securities ) Other securities - - Mortgage-backed securities ) Total Investment Securities available for sale $ $ $ ) $ 10 INDEX FIRST CLOVER LEAF FINANCIAL CORP. Notes to Consolidated Financial Statements Note 2. Securities (Continued) Unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position as of June 30, 2011 and December 31, 2010, are summarized as follows: June 30, 2011 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Securities available for sale: U.S. government agency obligations $ $ $
